Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 5, 13, 16, and 19 are amended. Claims 2, 4, 8-12, 14-15, 18, and 20 are cancelled. Currently Claims 1, 3, 5-7, 13, 16-17, and 19 are under review. 

Response to Arguments
Applicant's arguments filed May 2, 2022 have been fully considered but they are persuasive. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Goldberg on May 9, 2022.
Please amend the claims as follows:
Claim 13, line 21, after “sub-region; and”, please delete “the” and insert -- a -- 

Allowable Subject Matter
Claims 1, 3, 5-7, 13, 16-17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches a method of further dividing an initial light-emitting region corresponding to a sub-region into a plurality of final light-emitting regions when a brightness difference value of the sub-region exceeds a first predetermined difference value including all the base limitations AND none of the prior art teaches the backlight to further comprise a plurality of second switching circuits, wherein the partition control signal comprises a third switching control signal and a fourth switching control signal; each of the initial light-emitting regions comprises a plurality of light-emitting circuits, each of which comprises at least one light-emitting element, and a second switching circuit of the plurality of second switching circuits is arranged between two adjacent light-emitting circuits in a same initial light-emitting region; and the second switching circuit comprises a control terminal electrically coupled to the control signal receiving terminal, and the second switching circuit is configured to cause the two adjacent light-emitting circuits to be connected in series on the condition that the third switching control signal is received by the control terminal of the second switching circuit, and cause the two adjacent light-emitting circuits to be connected in parallel on the condition that the fourth switching control signal is received by the control terminal of the second switching circuit including all the base limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/Examiner, Art Unit 2621         

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621